                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 QUINCY BIOSCIENCE,

                             Plaintiff,
        v.                                                         OPINION and ORDER

 THACH LE, PHARMACENTRAL,                                             18-cv-875-jdp
 VINNIE’S VALUABLES, and AMZ HEALTH,

                             Defendants.


       Plaintiff Quincy Bioscience is suing defendants Thach Le, Pharmacentral, Vinnie’s

Valuables, and AMZ Health for selling dietary supplements on Amazon.com under Quincy’s

PREVAGEN trademark, in violation of both federal and state law. Quincy has filed two related

motions: (1) a motion for leave to “allow alternative service of process,” Dkt. 18; and (2) a

motion for an extension of time to serve the complaint, Dkt. 21.

       Quincy says that it has attempted personal service of each defendant multiple times,

but it has failed to accomplish service on any of them. So it is seeking permission to serve

defendants in several alternative ways, including mail, publication, email, and informally

through someone it believes is Le’s lawyer. Because Quincy has not shown that it acted with

reasonable diligence, the court will deny its motion to be excused from personally serving

defendants. But the court will grant Quincy’s motion for a 45-day extension of time to

accomplish service.
                                          ANALYSIS

       Under Federal Rule of Civil Procedure 4(e)(1) and (h)(1)(A), the plaintiff may

accomplish service on an individual or business entity by following the law of either the forum

state or the state where the party will be served. Quincy alleges that all of the defendants are

located in other states, but it does not contend that any of those states’ service requirements

are more permissive than Wisconsin’s, so the court will focus on Wisconsin law.

       Under Wis. Stat. § 801.11, service is permitted in different ways, depending on the

circumstances. For individuals, the plaintiff must first attempt personal service. Wis. Stat.

§ 801.11(1)(a). If the plaintiff cannot accomplish that through reasonable diligence, it may

leave a copy of the summons with a family member or other adult “at the defendant’s usual

place of abode.” Wis. Stat. § 801.11(1)(b). If the plaintiff cannot accomplish that through

reasonable diligence, it may serve the defendant by publication and by mailing. Wis. Stat.

§ 801.11(1)(c). For corporations or limited liability companies, the plaintiff must first attempt

to personally serve the defendant’s “officer, director, or managing agent” or leave the summons

“with the person who is apparently in charge of the office.” Wis. Stat. § 801.11(5)(a). If the

plaintiff cannot accomplish that through reasonable diligence, the plaintiff may perform service

through mail and publication. Wis. Stat. § 801.11(5)(b). For partnerships, the plaintiff must

serve each partner in any manner permitted under the other provisions in the statute. Wis.

Stat. § 801.11(6).

       In this case, Quincy says that it has acted with reasonable diligence in trying to

personally serve defendants, but it has been unsuccessful, so it seeks permission to accomplish

service through mail and publication as well as through email and informally through Le’s

lawyer. As to Le, Quincy says that it has taken the following steps: hired a hired a private


                                               2
investigator and searched “people locator” databases to uncover Le’s residential addresses in

Pennsylvania and Florida, Dkt. 18, ¶ 3; attempted service (through a process server) at the

Pennsylvania address eight times between December 5, 2018, and February 20, 2019, Dkt.

19-6, Dkt. 19-8, and Dkt. 19-11; attempted service at the Florida address five times between

December 14 and December 17, 2018, Dkt. 19-7; and attempted to serve Le at a court hearing

in Davie, Florida, on February 12, 2019, but Le did not appear at the hearing, Dkt. 19-10.

       Wisconsin courts have held that making repeated service attempts at a defendant’s

known residences can qualify as “reasonable diligence” under § 801.11. E.g., O’Donnell v. Kaye,

2015 WI App 7, ¶ 6 n.3, 359 Wis. 2d 511, 859 N.W.2d 441; Welty v. Heggy, 124 Wis. 2d 318,

325–26, 369 N.W.2d 763 (Ct. App. 1985). But that is not necessarily sufficient as a matter of

law. “The guiding principle in these cases is that, when pursuing any leads or information

reasonably calculated to make personal service possible, the plaintiff must not stop short of

pursuing a viable lead.” Loppnow v. Bielik, 2010 WI App 66, ¶ 15, 324 Wis. 2d 803, 783 N.W.2d

450 (internal quotations omitted).

       The evidence submitted by Quincy shows that it has failed to pursue at least one viable

lead. Specifically, the process server who attempted to serve Le at his February 12 court hearing

stated in an affidavit that he spoke to the judge who presided over the hearing, who stated that

“there will be another hearing” and that “Mr. Tach Le will have to show up” at that hearing.

Dkt. 19-10, at 2. Quincy does not allege that it attempted to follow up on that lead and it does

not explain why it failed to do so. If the hearing at issue has not yet occurred, Quincy may still

be able to serve Le there. And if the hearing has already occurred, Quincy will need to explain

why it believes its failure to follow up on the lead qualifies as reasonable diligence. So the court

will deny Quincy’s motion to be excused from personally serving Le, but will grant its request


                                                 3
for an extension of time to accomplish service. If Quincy is unable to accomplish personal

service after making additional efforts, it may renew its motion.1

       Quincy’s efforts to serve the business entities were essentially the same as its efforts to

serve Le. This is because Quincy says that Le’s residences serve as the other defendants’

principal places of business. It cites several pieces of evidence to support that belief. See Dkt.

19, ¶¶ 5–6. But even if Quincy’s belief is correct, and even if Quincy’s efforts for serving Le had

been adequate, that would not show that Quincy exercised reasonable diligence in serving the

other defendants. Quincy does not say what type of business entity the other defendants are,

presumably because it does not know. But if the other defendants are corporations or limited

liability companies or partnerships, then they should have registered agents to accept service.

Quincy doesn’t describe any efforts it took to determine either the type of entity that the

defendants are or the identity of their registered agents.

       It may be that Quincy did not investigate this issue because it believes that

Pharmacentral, Vinnie’s Valuables, and AMZ Health are simply names under which Le does

business. But if that is true, then Quincy should not have sued those business separately and

they should be dismissed from the case. See York Group, Inc. v. Wuxi Taihu Tractor Co., Ltd., 632

F.3d 399, 403–04 (7th Cir. 2011). Either way, Quincy hasn’t shown that it is entitled to serve

these entities by mail and publication.




1
  If Quincy renews its motion, it should also explain why it did not direct the process server to
leave the summons with the person who answered the door of Le’s Pennsylvania residence on
January 24 and identified himself as Le’s tenant. Dkt. 19-8. Under § 801.11(1)(b)1m, if
personal service cannot be made on the defendant, the plaintiff may “leav[e] a copy of the
summons at the defendant’s usual place of abode . . . [i]n the presence of a competent adult,
currently residing in the abode of the defendant.”


                                                4
        So the court will deny Quincy’s motion to excuse the requirement to serve

Pharmacentral, Vinnie’s Valuables, and AMZ Health personally but grant the motion to give

Quincy more time to accomplish service. Quincy must either attempt to serve these defendants’

registered agents, explain why it cannot do so, or dismiss them from the case as nonlegal

entities.

        One final point. In its request to accomplish service by publication, Quincy does not

say where it wishes to publish notice. It says only that it will comply with the “appropriate

procedural requirements under state law in the newspapers of appropriate geographic

circulation scope.” Dkt. 18, at 5–6. If Quincy renews its motion, it should provide a more

specific proposal so that the court can determine whether it is adequate. See Wis. Stat.

§ 801.11(1)(c) (describing publication requirements).



                                          ORDER

        IT IS ORDERED that:

        1. Plaintiff Quincy Bioscience, LLC’s “motion for leave to allow alternative service
           under State Law,” Dkt. 18, is DENIED without prejudice.

        2. Quincy’s motion for a 45-day extension to accomplish service, Dkt. 21, is
           GRANTED.

        Entered March 5, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              5
